USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DAVID K. BERTAN DOC #__

 

888 GRAND CONCOURSE, SUITE 1N
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL: DBERTAN@YAHOO.COM

MEMORANDUM ENDORSED

November 19, 2019
Via ECF

Hon, Gregory H. Woods, United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007-1312

Re: USA v. Sinkfield, et. al. (ose SInkfield)
Docket No, 19-cr-11 (GHW))

Dear Judge Woods:

I am writing to request an adjournment of sentencing in this matter. Sentence is set for
Monday, December 9, 2019. I am requesting a short adjournment, to a day between December
16 and 19, 2019. The reason for my request is two-fold: first, I realized that I will be out of the
country from December 7-December 15, and second, I am still waiting for supporting materials
so I can complete my sentencing memorandum. As a result, I am respectfully requesting that
sentencing be adjourned to any day between December 16 and December 19, 2019. The
Government consents to my request. This is my first request for an adjournment of sentencing.

Very truly yours,
-S-
David K. Bertan

DKB

cc: AUSA Tara La Morte (via e-mail)
Application granted. The sentencing hearing scheduled for December 9, 2019 is adjourned to December 18, 2019
at 10:00 a.m. Defendant's sentencing memorandum is due December 4, 2019; the Government's memorandum is
due December 11, 2019. The Clerk of Court is directed to terminate the motion pending at Dkt. No. 54.

SO ORDERED.

Dated: November 20, 2019

New York, New York J=>= \ lwo
GREGORY H>WOODS

United States District Judge

 

 
